         Case 3:13-cv-30125-PBS Document 434-1 Filed 01/18/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  (BOSTON DIVISION)

MARK ANTHONY REID,                            )
                                              )
on behalf of himself and others               )
similarly situated,                           )
                                              )
        Petitioners/Plaintiffs,               )
                                              )      Civil No. 3:13-cv-30125-PBS
v.                                            )
                                              )
CHRISTOPHER DONELAN, SHERIFF,                 )
FRANKLIN COUNTY, MASS., ET AL.,               )
                                              )
        Respondents/Defendants.               )

                                    PROPOSED ORDER

Having considered the Defendants’ MOTION FOR STAY OF BRIEFING AND DISCOVERY
IN LIGHT OF LAPSE OF APPROPRIATIONS, this motion is hereby GRANTED and the
following schedule is entered:


     1. Defendants’ response to Leo Felix Charles’s writ of habeas corpus and motion for
        summary judgment (“habeas petition”) is hereby STAYED until Congress restores
        appropriations to the Department. Defendants’ thirty (30) day briefing period to file a
        response will commence once Congress restores appropriations to the Department.


     2. The limited discovery period is hereby STAYED until Congress has restored
        appropriations to the Department, at which time the discovery deadline will be extended
        to a date commensurate with the duration of the lapse in appropriations.


     3. Defendants will notify the Court as soon as Congress has appropriated funds for the
        Department.
                                                             _____________________
                                                             Patti B. Saris
                                                             United States District Judge
